Exhibit 10.18

 

AMENDMENT TO

AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

EFFECTIVE NOVEMBER 15, 2000

 

The Caremark Rx, Inc. Amended and Restated Incentive Compensation Plan (the
“Plan”) is hereby amended as follows:

 

1. Amendment Regarding Transferability of Nonqualified Stock Options.
Section 7.3(b)(2) of the Plan is hereby amended by deleting Section 7.3(b)(2) in
its entirety and substituting the following new Section 7.3(b)(2) therefor:

 

(b) Nonqualified Stock Options. No nonqualified stock option granted under the
Incentive Compensation Plan may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, to the extent not
prohibited by any statute, rule or regulation applicable to the Incentive
Compensation Plan, the nonqualified stock options, or the registration with the
Securities and Exchange Commission of the Shares to be issued upon exercise of
the nonqualified stock options, the Committee may, in its discretion, authorize
all or a portion of nonqualified stock options granted to a Participant to be on
terms which permit transfer by such Participant to (i) the spouse, children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, or (iii) a
partnership in which such Immediate Family Members are the only partners,
provided that (A) the Award Agreement pursuant to which such nonqualified stock
options are granted must be approved by the Committee, and must expressly
provide for transferability in a manner consistent with this Section, and
(B) subsequent transfers of transferred nonqualified stock options shall be
prohibited except those by will or the laws of descent and distribution.
Following transfer, any such nonqualified stock options shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that for purposes of this Incentive Compensation Plan, the
term “Participant”

 

1



--------------------------------------------------------------------------------

shall be deemed to refer to the transferee. The events of termination of
employment shall continue to be applied with respect to the original
Participant, following which the nonqualified stock options shall be exercisable
by the transferee only to the extent, and for the periods specified in
Section 7.4. Notwithstanding the foregoing, should the Committee provide that
nonqualified stock options granted be transferable, the Company by such action
incurs no obligation to notify or otherwise provide notice to a transferee of
early termination of the nonqualified stock option. In the event of a transfer,
as set forth above, the original Participant is and will remain subject to and
responsible for any applicable withholding taxes upon the exercise of such
nonqualified stock options.

 

2. Effective Date. The effective date of this Amendment shall be November 15,
2000.

 

3. Miscellaneous.

 

(a) Capitalized terms not otherwise defined herein shall have the meanings given
them in the Plan.

 

(b) Except as specifically amended hereby, the Plan shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to the Caremark Rx,
Inc. Amended and Restated Incentive Compensation Plan to be executed as of the
Effective Date.

 

CAREMARK RX, INC.

--------------------------------------------------------------------------------

Sara J. Finley, Corporate Secretary

 

2